Order issued September 26,2012




                                             In The
                                   Qiourl of i\ppcal.s
                        lliifth, ili.strid of IDcxa.s at ilalla.s
                                     No. 05-12-00570-CR


                        MICHELLE PETRICE ABRAM, Appellant

                                               v.
                             THE_ STA~ OF TEXAS, Appellee


                     On Appeal from the Criminal District Court No.3
                                  Dallas County, Texas
                           Trial Court Cause No. F09-61456-J


                                         ORDER

       Appellant's September 13, 2012 motion to supplement the record on appeal is GRANTED.

       We ORDER the trial court clerk to file, within FIFIEEN days of the date of this order, a

supplemental clerk's record containing a copy of the plea agreement on the motion to adjudicate.

       We DIRECT the Clerk of this Court to send copies of this order, by electronic transmission,

to the following:

       Dallas County District Clerk Gary Fitzsimmons
       The Dallas County District Clerk, Criminal Records Division
       Counsel for all parties




                                                      LANAMYERSO
                                                      JUSTICE